UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6858


LORD VERSATILE, a/k/a Venson Leon Coward,

                Plaintiff - Appellant,

          v.

LORETTA KELLY, Warden, Sussex I State Prison; A. F. MILLER,
Operations Officer, Sussex I State Prison; L. RODRIGUES,
Correctional Officer Sgt., Sussex I State Prison; G. DAVIS,
Correctional Officer, Sussex I State Prison; H. MAVOR, Sgt.,
Hearing Officer, Sussex I State Prison; R. TUELL, Captain,
Sussex I State Prison; A. DAVID ROBINSON, Regional Director,
Eastern Office; GENE M. JOHNSON, Former Director, VDOC; R.
W. SPROUSE, Intel-Officer, Sussex I State Prison; W. BROWN,
IHO, Sussex I State Prison; K. FOWLKES, Former Unit Manager,

                Defendants - Appellees,

          and

D. HUDSON, Grievance Coordinator, Sussex I State Prison;
SHARON S. BURGESS, Regional Office Appeals Manager; MELISSA
WELCH, Offender Discipline Unit Manager; JOHN M. JABE,
Deputy Director, VDOC; T. FOWLKES, Unit Manager, Sussex I
State Prison,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00308-HEH)


Submitted:   September 27, 2012             Decided:   October 2, 2012
Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lord Versatile, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Lord   Versatile   appeals        the   district     court’s    order

dismissing with prejudice his 42 U.S.C. § 1983 (2006) complaint. *

We   have    reviewed   the   record     and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Versatile v. Kelly, No. 3:11-cv-00308-HEH (E.D. Va. Apr.

13, 2012).      We dispense with oral argument because the facts and

legal     contentions   are   adequately       presented     in   the    materials

before    the   court   and   argument     would     not    aid   the   decisional

process.

                                                                          AFFIRMED




      *
       On appeal, Versatile does not contest the district court’s
dismissal of two of his claims without prejudice to his right to
refile the claims in new complaints.



                                       3